NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-JUN-2020
                                            09:12 AM




                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


        DWIGHT J. VICENTE, Claimant-Appellant/Appellant, v.
    HILO MEDICAL INVESTORS, LTD., Employer-Appellee/Appellee,
     and AMERICAN HOME ASSURANCE COMPANY/AIG CLAIMS SERVICES,
                Insurance Carrier-Appellee/Appellee,
                  and JOHN MULLEN & COMPANY, INC.,
                Insurance Adjuster-Appellee/Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
        (CASE NO. AB 2015-259(H)(S); DCD NO. 1-87-00882)


                ORDER DENYING JUNE 10, 2020 MOTION
            FOR RECONSIDERATION OF JUNE 3, 2020 ORDER
      DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

          Upon review of (1) the June 3, 2020 order dismissing
appeal for lack of appellate jurisdiction, (2) the June 10, 2020
motion by Claimant/Appellant/Appellant Dwight J. Vicente
(Vicente), self-represented, for reconsideration of the June 3,
2020 dismissal order, and (3) the record, it does not appear that
this court overlooked or misapprehended any points of law or fact
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

when this court entered the June 3, 2020 dismissal order.        See
Rule 40 of the Hawai#i Rules of Appellate Procedure.
          Therefore, IT IS HEREBY ORDERED that Vicente's June 10,
2020 motion for reconsideration is denied.
          DATED:   Honolulu, Hawai#i, June 17, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2